Citation Nr: 0107126	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).   

By a rating action dated in August 1971 the RO denied service 
connection for residuals of a left knee medial collateral 
ligament sprain.  In September 1971, notice of that decision 
was mailed to the veteran.  Of record is a September 1971, VA 
Form 21-6798, Disability Award, showing that a VA Form 21-
6782, Original Disability Compensation, was mailed to the 
veteran.  The VA Form 21-6782 apprised the veteran of the 
denial and of his appellate rights.  The veteran did not 
appeal; thus, the claim became final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1971).  

In 1994 the veteran again sought entitlement to service 
connection, and by a rating action dated in June 1994, the RO 
confirmed and continued the denial on a finality basis.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1993).  In January 1998 the veteran stated that he wanted to 
reopen his claim for service connection and in July 1998 he, 
in essence, maintained that his service-connected bilateral 
pes planus with calluses and hallux valgus caused his left 
knee disability.  In November 1998, the RO denied the matter, 
reasoning that new and material evidence had not been 
submitted to reopen the claim and that there was no medical 
evidence showing that the left knee disorder was due to the 
service-connected bilateral pes planus with calluses and 
hallux valgus.  The veteran perfected an appeal therefrom.  

Although the October 1999 statement of the case characterized 
the issues on appeal as whether new and material evidence has 
been submitted to reopen the claim for a left knee disorder 
and entitlement to service connection for a left knee 
disorder as secondary to the service-connected bilateral pes 
planus with calluses and hallux valgus, the Board notes that 
only one claim is before it.  While the veteran has presented 
a new etiological theory, arguing that he should be entitled 
to secondary service connection in conjunction with direct 
service connection, this does not constitute a new claim.  
The veteran's left knee condition is the same condition he 
has complained of over the years.  Thus, it is inextricably 
intertwined with the previous claim for service connection 
which has previously been denied and become final.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  The issue on appeal is as 
stated on the title page.

In a statement received in January 1998, the veteran stated 
that he wanted to reopen his claim for service connection for 
the left knee condition.  He added that the decision in 1971 
was in error as the treating or examining physician told him 
that he needed corrective surgery during his examination.  
The Board notes that the veteran's statement is not 
sufficient to raise a clear and unmistakable error claim.  
Neither he nor his representative has raised specific 
allegations of error of law or fact in the RO determination.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, no additional 
development in this regard is warranted.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in June 1994 denied 
service connection for a left knee disorder.

2.  The evidence added to the record since the June 1994 
rating decision consists of a lay statement from the 
veteran's spouse and statements from the veteran.

3.  While new and bearing directly upon the specific matter 
under consideration, the evidence, when considered by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence added to the record since the June 1994 unappealed 
rating decision, denying service connection for a left knee 
disorder, is not new and material; the claim remains final.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 
3.156(a), 20.1103 (1993). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in essence, maintains that he has submitted 
evidence to reopen his claim for service connection for a 
left knee disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  A claim for service connection may be based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  Id.  

Service medical records show that the veteran was 
hospitalized for two weeks from September to October 1967 
after twisting his left knee, after which he was unable to 
walk without limping.  At the beginning of that treatment, 
there was 3+ effusion, and tenderness at the femoral 
attachment of the medial collateral ligament.  Range of 
motion was from 15 to 80 degrees, with pain at both extremes.  
The report noted that X-ray examination showed possible 
avulsion fracture of the medial femoral condyle.  The initial 
diagnosis was medial collateral ligament tear of the left 
side.  The final diagnosis was strain of the left knee, 
medial collateral ligament.  At discharge the knee still had 
1+ effusion.  The only other service medical treatment record 
referable to the left knee is from August 1968, when the 
veteran complained of knee problems since the injury in 
September 1967, with feelings of give way in that knee.  At 
that time, there was no swelling or tenderness, and the knee 
exhibited a full range of motion.  At his discharge 
examination in April 1970, the veteran made no complaints 
regarding the knee, and there was no abnormal evaluation.  

The report of a July 1971 VA examination shows complaints 
that the veteran still had occasional trouble and discomfort 
with his left knee.  It seemed that the left knee gave way 
occasionally.  Examination of the knees revealed that they 
appeared to be essentially within normal limits.  Both knees 
extended to 0 degrees and flexed to 125 degrees, without 
atrophy of the thigh muscles.  There was no effusion in 
either knee, and the ligaments of both knees appeared to be 
intact.  There was considerable crepitus when the left knee 
was moved but there was no bulge or swelling in the popliteal 
space on either side and no tenderness of the calf 
musculature or thigh muscles.  The diagnosis was history of 
tear, medial collateral ligament, left knee in September 1967 
with apparent full healing and good functional use of the 
left knee; some increase of crepitus is noted, no other 
significant abnormal findings in the left knee.

In August 1971, the RO denied service connection for 
residuals of a left knee medial collateral ligament sprain.  
The RO reasoned that residuals of the sprain of the left 
medial collateral ligament were not present.  As discussed 
above, in September 1971 notice of that decision was mailed 
to the veteran.  The veteran however did not appeal and the 
determination became final.

In February 1994, the veteran sought to reopen the claim.  In 
an attempt to substantiate his claim, the veteran submitted 
several private medical records.  

Private medical records between July and October 1986 shows 
treatment for knee complaints including popping.  A July 1986 
clinical entry shows that the veteran reported that he 
initially injured his left knee in 1967.  The veteran stated 
that although he received treatment, the disorder resolved 
and returned to normal, such that he was able to return to 
complete basic training and his tour of duty.  The veteran 
stated that he reinjured the knee in 1978 while playing 
baseball.  Although it too improved spontaneously, the 
veteran also stated that since that injury he had had 
multiple small episodes of slight giving.  The veteran added 
that in June he sustained a torsional injury to the knee, and 
thereafter had marked giving way.  A September 1986 report of 
left knee arthrogram noted a history of complaints of left 
knee catching.  Findings were made of mild thinning of the 
medial tibial articular cartilage; otherwise, they were 
normal.  An October 1986 statement regarding the results of 
that arthrogram indicated that the study showed some mild 
changes in the articular cartilage of the inner side of the 
knee, consistent with some degenerative changes.  

Private medical records from January to February 1994 show 
that in January 1994, the veteran was seen for complaints of 
something moving around in his left knee joint.  On 
examination, a palpable loose body was shown, and the veteran 
had marked retropatellar crepitus.  X-ray examination 
revealed an osseous loose body.  The preoperative diagnosis 
was loose body, left knee.  At that time, the veteran 
underwent arthroscopy for removal of loose body and 
chondroplasty of patella.  The postoperative diagnosis was 
loose body of the left knee; and osteoarthritis of the left 
knee.  During a February 1994 follow-up visit, there was no 
effusion, and the left knee had minimal to no crepitus.

By a June 1994 rating decision, the RO denied the matter.  
After reviewing the veteran's service medical records, 1971 
VA examination report, and private medical reports dated from 
1986 to 1994, the RO reasoned that no new and material 
evidence had been presented since the previous denial by 
rating decision of August 1971.  In the rating decision, the 
RO acknowledged that the veteran sustained a knee strain in 
service which healed without residuals and that the current 
medical evidence showed that he had a torsional injury of the 
left knee that required treatment.  However, the RO found 
that the evidence showed that the veteran had an injury to 
his left knee well after service and that treatment at that 
time revealed no evidence of osteoarthritis.  

The veteran was informed of the June 1994 rating decision 
that month.  The veteran did not timely appeal the denial and 
it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  As such, the evidence that must 
be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the June 1994 rating decision.

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

After June 1994, the relevant evidence received consists of 
statements from the veteran, and one statement from his wife.  
Also of record is an unrelated report of a May 1999 VA 
examination for post-traumatic stress disorder.

In a 1998 statement, the veteran's spouse discussed her 
knowledge of the history of the veteran's left knee disorder.  
She stated that she knew of the injury that occurred to the 
veteran during service in September 1967, and recalled that 
the veteran was hospitalized at that time.  She indicated 
that after his discharge in September 1971, the veteran 
suffered from pain and swelling in the left knee.  Since then 
he had had several episodes of swelling and pain, and as a 
result, his knee had been tapped for fluid.  She stated that 
he recently underwent arthroscopy surgery to the left knee in 
1994 due to this recurrent problem.  She stated that she had 
been married to the veteran since April 1970 and personally 
witnessed the problems that this injury had made for the 
veteran.  He had been unable to do any physical activities 
because of the limitations of his knee injury.

The record also contains several statements from the veteran.  
In a statement received in September 1995, the veteran stated 
that arthritis had developed in his left knee, which required 
surgery.  In a January 1998 statement, he indicated that 
during examination in connection with a 1971 rating decision, 
the examining physician had told him that he needed 
corrective surgery to his left knee.  In a statement received 
in March 1998, the veteran asserted that his left knee 
disorder was diagnosed in service, and that he had been told 
by different physicians that his claimed disorder had been 
around for many years.  Also, in a statement received in July 
1998, the veteran stated that he had been treated almost 
since discharge for arthritis of the left knee, and that his 
treating physician had told him that this could either be 
caused by trauma or by undue pressure that could be caused by 
his feet.

Upon reviewing the aforementioned evidence, the Board finds 
that the statements from the veteran and his spouse are new, 
as they were not previously of record when the RO denied the 
claim in June 1994.  The statements also bear directly upon 
the specific matter under consideration, in that the veteran 
and his spouse maintain that the veteran injured his left 
knee during service and that he has had problems with a left 
knee disorder since that time.  Additionally, the veteran 
asserts that his left knee disorder occurred as secondary to 
his service-connected bilateral pes planus with hallux 
valgus.  However, this evidence, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Although the veteran and his spouse are 
competent to assert that the veteran incurred an injury in 
service and that he has experienced pain in the left knee 
since service, because of the nature of the veteran's 
disability, the lay statements do not suffice to reopen the 
claim.  See Clyburn v. West, 12 Vet. App. 296 (1999); compare 
with Falzone v. Brown, 8 Vet. App. 398 (1995).  The veteran 
and his spouse are not competent, as lay persons, to 
establish a relationship between the veteran's current left 
knee disorder and active service or any service-connected 
disability.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Competent medical evidence is required to demonstrate such 
relationships.  See generally Clyburn v. West, 12 Vet. 
App. at 300-302; Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997) (requiring medical evidence showing relationship 
between current disability and the continuity of 
symptomatology demonstrated where condition is not one where 
a lay person's observations would be competent); Jones v. 
Brown, 7 Vet. App. 134, 137 (1994) (requiring medical 
evidence showing relationship between service-connected 
disability and condition claimed to be secondarily service-
connected); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Therefore, the Board finds that new and material evidence has 
not been submitted to reopen the veteran's claim.  

Additional Matters

As previously noted, throughout the pendency of his appeal, 
the veteran has stated that his examining physician had told 
him that he needed corrective surgery of the left knee in 
1971; that he was told by different physicians that his 
claimed disorder had been around for many years; and that his 
treating physician told him that this could either be caused 
by trauma or by undue pressure that could be caused by his 
feet.  In this regard, the Board acknowledges that where the 
VA has been put on notice of the likely existence of 
competent medical evidence that would, if true, be relevant 
to, and necessary for the full and fair adjudication of a 
claim, the VA has a duty to notify the veteran of the need to 
submit the potentially probative evidence.  Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, however, in accordance with Graves and 
Robinette, the RO told the veteran that such evidence was 
necessary to complete his application.  See Letters from the 
RO to the veteran dated in February 1998, May 1998, July 
1998, August 1998, and the October 1998 Statement of the 
Case.  Thus, no additional action in this regard is 
warranted.

Also, in this case, the Board recognizes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See generally Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(f)).  At the outset, 
it is noted that although the Board has treated the veteran's 
claim for service connection for a left knee disorder on a 
secondary basis as intertwined with the original service 
connection claim, the veteran has received adequate notice of 
his due process rights, the requisite statutory requirements, 
and of adequate reasons and bases associated with the claim.  
Here, the RO, on numerous occasions, informed the veteran of 
the need to submit new and material evidence to reopen his 
claim for a left knee disorder.  Because the veteran has been 
apprised of the need to submit new and material evidence and 
the Board has essentially addressed the same claim as the RO 
had in its merits determination, the Board's disposition of 
this claim is not prejudicial to the veteran.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Moreover, as previously 
discussed, the Board finds that no additional notification or 
development action is required, even when considering the 
Veterans Claims Assistance Act of 2000.  Thus, the veteran 
has not been prejudiced in this regard either.  See Bernard 
v. Brown, 4 Vet. App. 384.  The appeal is denied.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a left knee disorder remains 
final; the appeal is denied. 



		
	C. Crawford 
	Acting Member, Board of Veterans' Appeals

 



